Title: To Alexander Hamilton from Samuel Hodgdon, 8 January 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, 8th. January, 1800.
          
          Last evening I received your letter of the 3d. instant. The embarrassments and delay consequent on our not being able to procure suitable white Cloth for Overalls is I trust well Known to you. When all expectation of obtaining it was at an end, and the season pressed an immediate supply, Coloured ones were ordered; and those were on the way when Colonel Read wrote his letter of information to you—they must have been with him shortly after.
          With respect and esteem, I am, Sir, Your most obedient Servant,
          
            Samuel Hodgdon
          
          Major General Alexr. Hamilton—
        